Per Curiam,
The learned judge of the court below in speaking of the interpretation to be put upon a general residuary clause in a will says:
“ The foundation of this general rule in respect of lapsed *19legacies it is said in 2 Williams on Executors, 1569, is that the residuary clause is understood to be intended to embrace everything not otherwise effectually given; because the testator is supposed to “ take the particular legacy away from the residuary legatee, only for the sake of the particular legatee; so that upon failure of the particular intent-the court gives effect to the general intent.”
This of itself would be ample authority in vindication of the decree if we had no more. The decree is affirmed on the opinion of the court below and the appeal dismissed at costs of appellant.